Citation Nr: 0433574	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from June 1965 
to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 RO decision which denied service 
connection for degenerative disc disease of the lumbar spine.  
In his September 2003 substantive appeal, the veteran 
requested a Travel Board hearing at the RO.  A hearing was 
scheduled and held in March 2004.  However, in an August 2004 
letter, the Board informed the veteran that the tape of the 
hearing was inaudible and a transcription could not be 
obtained.  The veteran was given 30 days in which to indicate 
whether he desired to have another hearing, or the Board 
would assume he did not want a hearing and would proceed 
accordingly.  No response was received from the veteran.  

The Board also notes that the claim originally included 
claims for service connection for hearing loss, tinnitus, and 
a skin/eye condition.  However, at his March 2004 hearing, 
the veteran submitted a statement in which he indicated that 
he wished to withdraw his appeal of these issues.  Thus, 
these issues will not be considered by the Board.  


REMAND

Upon review of the claims file, the Board notes that 
subsequent to issuance of the July 2003 statement of the 
case, additional medical evidence, including VA outpatient 
treatment records dated from 2000 to 2003, has been 
associated with the claims file, and the veteran has not 
submitted a waiver with regard to RO initial consideration of 
these records.  At his March 2004 hearing, the veteran 
submitted a document in which he waived RO initial 
consideration of evidence submitted at the hearing and 
evidence obtained by the Board subsequent to the hearing.  
However, such waiver does not extend to evidence of record 
prior to the hearing which had not been considered by the RO.  
As some of the outpatient treatment records from 2000 to 2003 
were of record prior to the hearing and have not yet been 
considered by the RO or waived by the veteran, the case must 
be returned to the RO for initial consideration of such 
evidence and for issuance of a supplemental statement of the 
case.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  
Additionally, the RO should make an effort to obtain any 
updated treatment records.  

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his back disability during 
and since 2003.  The RO should obtain 
copies of the related medical records 
which are not already on file.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for degenerative 
disc disease of the lumbar spine, and in 
doing so the RO should take into account 
all evidence submitted since the July 
2003 statement of the case.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he receives further notice from the RO.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




